 



Exhibit 10.10

$5,630,000
City of Chaska, Minnesota
Variable Rate Demand Purchase Revenue Bonds
(Lifecore Biomedical, Inc. Project)
Series 2004

REMARKETING AGREEMENT

Dated as of August 1, 2004

Between

LIFECORE BIOMEDICAL, INC.

and

NORTHLAND SECURITIES, INC.

This document drafted by:

Dorsey & Whitney LLP
Suite 1500
50 South Sixth Street
Minneapolis, MN 55402-1498

 



--------------------------------------------------------------------------------



 



REMARKETING AGREEMENT

     This REMARKETING AGREEMENT dated as of August 1, 2004, between LIFECORE
BIOMEDICAL, INC., a Minnesota corporation (the “Borrower”) and NORTHLAND
SECURITIES, INC., acting as remarketing agent (the “Remarketing Agent”);

W I T N E S S E T H

     WHEREAS, City of Chaska, Minnesota (the “Issuer”) has approved the issuance
and sale of its Variable Rate Demand Purchase Revenue Bonds (Lifecore
Biomedical, Inc. Project), Series 2004, in the aggregate principal amount of
$5,630,000 (the “Bonds”) pursuant to an Indenture of Trust dated as of August 1,
2004 (the “Indenture”) between the Issuer and Wells Fargo Bank, National
Association, as trustee (as defined in the Indenture, the “Trustee”); and

     WHEREAS, the Bonds are subject to purchase under certain circumstances, as
described in the Bonds and in Sections 4.01, 4.02, 4.06 and 4.11 of the
Indenture; and

     WHEREAS, the Borrower desires that the Remarketing Agent provide a
mechanism for remarketing the Bonds according to the terms and subject to the
conditions described herein;

     NOW, THEREFORE, for and in consideration of the covenants herein made, the
parties hereto hereby agree as follows:

     Section 1. Definitions. Unless a different meaning clearly appears from the
context, all words and terms used herein shall have the respective meanings
assigned to them in the Indenture.

     Section 2. Acceptance of Duties. The Remarketing Agent agrees to serve as
the Remarketing Agent for the Bonds, and to carry out the duties and obligations
of the Remarketing Agent under the Indenture and this Remarketing Agreement, on
the terms and conditions set forth herein.

     Section 3. Remarketing of the Bonds — Variable Rate.

     (a) While the Bonds bear interest at the Variable Rate, so long as no Event
of Default under the Indenture has occurred and is continuing, the Remarketing
Agent shall perform the functions of the Remarketing Agent set forth in
Section 2.02(c) of the Indenture, and (ii) upon delivery of notice to the
Remarketing Agent by any Owner of Bonds in accordance with Section 4.06 of the
Indenture, the Remarketing Agent shall use its best efforts to arrange for the
subsequent remarketing of the Bonds referred to in such notice, at a price equal
to their principal amount plus accrued interest.

     (b) Within one Business Day after receipt thereof, the Remarketing Agent
shall deliver to the Trustee a copy of any notice delivered to the Remarketing
Agent pursuant to Section 4.06 of the Indenture.

 



--------------------------------------------------------------------------------



 



     (c) At or prior to 11:00 A.M., Minneapolis, Minnesota time, on the Business
Day preceding the date any Bonds are to be purchased pursuant to Section 4.06 of
the Indenture, the Remarketing Agent shall give notice by telephone or telex,
promptly confirmed in writing, to the Borrower and the Bank specifying the
principal amount of such Bonds, if any, remarketed by it pursuant to Section
3(a) hereof and on or prior to 9:00 A.M., Minneapolis, Minnesota time on the
date any Bonds are to be purchased pursuant to Section 4.06 of the Indenture,
the Remarketing Agent shall, simultaneously with the payment of the Purchase
Price for the Bonds by the Bank, pursuant to a draw under the Letter of Credit
(or as soon thereafter as remarketing proceeds are available therefor), transfer
the proceeds of any such remarketing to the Bank.

     (d) It is the express intention of the parties hereto that neither the
determination of any interest rate on the Bonds nor any purchase, sale or
transfer of any Bonds as herein provided, shall constitute or be construed to be
the extinguishment of any Bonds or the obligations represented thereby or the
reissuance of any Bonds.

     Section 4. Remarketing of the Bonds on the Conversion Date. Provided no
Default under the Indenture has occurred and is continuing, the Remarketing
Agent shall, at the request of the Borrower, such request to be delivered to the
Remarketing Agent at least 45 days prior to the Conversion Date, use its best
efforts to arrange for the subsequent remarketing of the Bonds which are
delivered to the Trustee on the Conversion Date pursuant to Section 4.01 or
Section 4.02 of the Indenture, at a price equal to not less than the principal
amount thereof, subject to the following conditions:

     (a) satisfactory compensation and other terms and conditions shall have
been agreed upon by the Borrower and the Remarketing Agent;

     (b) the Remarketing Agent shall have received an opinion of nationally
recognized bond counsel to the effect that the interest on the Bonds will
continue to be excluded from gross income for federal income taxation purposes
after the Conversion Date;

     (c) the Remarketing Agent shall have received an Official Statement,
private placement memorandum, or other appropriate disclosure document
satisfactory in form and substance to the Remarketing Agent, to be used in
connection with its efforts to arrange for the remarketing of the Bonds; and

     (d) the Remarketing Agent shall have received such additional documents,
certificates and legal opinions as it may reasonably request.

     Further details regarding any such remarketing shall be negotiated between
the Borrower and the Remarketing Agent prior to the Conversion Date.

     Section 5. Remarketing Agent Compensation.

     (a) As long as the Bonds bear interest at the Variable Rate, the Borrower
shall pay to the Remarketing Agent during the term hereof a continuing
remarketing and administration fee (the “Remarketing Fee”) computed at the
annual rate of one-eighth of

2



--------------------------------------------------------------------------------



 



1.00% per annum of the aggregate principal amount of the Bonds outstanding from
time to time. Such fee shall be payable annually, in advance, commencing on the
Closing Date, and thereafter on the first day of each September during the term
hereof (each such date sometimes referred to as a “Fee Payment Date”), based on
the outstanding principal amount of the Bonds on each Fee Payment Date. Such fee
shall be computed on the basis of the actual number of days elapsed in a year of
365 or 366 days, as the case may be. The amount of the Remarketing Fee payable
on the Closing Date for the period from the Closing Date to and including
September 1, 2005, shall be prorated.

     (b) If the Remarketing Agent is requested by the Borrower to use its best
efforts to arrange for the remarketing of the Bonds on the Conversion Date
pursuant to Section 4, the Remarketing Agent shall be paid such remarketing fee
as may then be mutually agreed upon by the Borrower and the Remarketing Agent.

     (c) In addition to the fees set forth above, the Borrower shall reimburse
the Remarketing Agent for its reasonable actual out-of-pocket expenses incurred
in connection herewith and shall indemnify the Remarketing Agent for, and hold
it harmless against, any loss, liability or expense (including counsel fees and
disbursements), incurred without gross negligence or willful misconduct on its
part, arising out of or in connection with its performance of its obligations
hereunder.

     Section 6. Proceeds of Sale of the Bonds. The proceeds of the sale of any
Bonds as a result of the remarketing thereof by the Remarketing Agent, to the
extent not used to pay the Purchase Price of such Bonds in accordance with
Section 4.07 of the Indenture, shall be paid in accordance with the provisions
of Section 4.09 or any other applicable Section of the Indenture or hereof.

     Section 7. Duties of the Remarketing Agent. The Remarketing Agent hereby
agrees:

     (a) to use its best efforts to arrange for the remarketing of any Bond
delivered to the Trustee for purchase pursuant to Section 4.06 of the Indenture
in accordance with Section 3(a) hereof, except as otherwise provided in this
Remarketing Agreement;

     (b) to determine the Variable Rate at the times and in the manner provided
in Sections 2.02(c) (ii) of the Indenture and to notify the Trustee, the
Borrower and the Bank of each change in the Variable Rate at the times and in
the manner provided in Section 2.02(c) of the Indenture;

     (c) if the Remarketing Agent is requested by the Borrower to use its best
efforts to arrange for the remarketing of the Bonds on the Conversion Date
pursuant to Section 4, to prepare and deliver to the Trustee, the Bank and the
Borrower the schedule of the interest rate or rates constituting the Fixed
Rates, at the time and in the manner provided in Section 2.02(d)(i) of the
Indenture;

     (d) to carry out all of the other duties and obligations of the Remarketing
Agent under the Indenture; and

3



--------------------------------------------------------------------------------



 



     (e) to keep such books and records as shall be consistent with prudent
industry practice and to make such books and records available for inspection by
the Issuer, the Borrower, the Bank and the Trustee at all reasonable times.

     Section 8. Replacement of Remarketing Agent by Borrower. The Borrower may
replace the Remarketing upon 30 days’ notice in writing to the Remarketing Agent
and the Trustee, but such replacement shall only become effective if the
appointment of a successor Remarketing Agent has become effective and notice has
been given in writing by the Borrower to the Trustee of the name and address of
the successor Remarketing Agent.

     In the event that the Remarketing Agent shall be removed or be dissolved,
or if the property or affairs of the Remarketing Agent shall be taken under the
control of any state or federal court or administrative body, the Borrower shall
appoint as successor Remarketing Agent an institution authorized by law to
perform all the duties imposed upon it under this Agreement.

     If a successor Remarketing Agent shall be appointed pursuant to this
Section, all references herein to the “Remarketing Agent” shall thereafter refer
to such successor.

     Section 9. Successor Remarketing Agent. The Remarketing Agent may at any
time resign and be discharged of the duties and obligations created by this
Agreement by giving at least 30 days’ notice to the Borrower, the Issuer, the
Bank and the Trustee. The Remarketing Agent may be removed at any time, at the
direction of the Borrower, for any reason, with or without cause, upon not less
than 30 days’ notice, by an instrument signed by the Borrower and filed with the
Remarketing Agent, the Tender Agent, the Issuer and the Trustee. The Remarketing
Agent shall be relieved from further performance of its obligations hereunder
upon the acceptance of such obligations by a successor.

     In the event that the Remarketing Agent shall resign, or if the property or
affairs of the Remarketing Agent shall be taken under the control of any state
or federal court or administrative body, the Borrower shall appoint as successor
Remarketing Agent an institution authorized by law to perform all the duties
imposed upon it under this Agreement.

     If a successor Remarketing Agent shall be appointed pursuant to this
Section, all references herein to the “Remarketing Agent” shall thereafter refer
to such successor.

     Section 10. Delivery and Approval of Amendments to Indenture, Etc. Prior to
the execution of any amendment or supplement to the Indenture, the Loan
Agreement or the Letter of Credit, or the delivery of a Substitute Letter of
Credit, the Borrower shall deliver to the Remarketing Agent a copy of such
amendment, supplement or Substitute Letter of Credit.

     Section 11. Borrower’s Remedy. The Borrower’s remedy against the
Remarketing Agent under this Agreement in the event of a breach by the
Remarketing Agent of its obligations hereunder shall be the right to the return
of any fees paid to the Remarketing Agent hereunder during such time as the
Remarketing Agent breached or failed to perform its obligations hereunder and/or
the termination of the Remarketing Agent, provided however in the event of
willful misconduct or gross negligence of the Remarketing Agent in connection
with the operation of this Remarketing Agreement the Borrower may recover its
actual damages. The Borrower acknowledges and agrees that any breach of this
Agreement by the Remarketing Agent

4



--------------------------------------------------------------------------------



 



shall not constitute a defense, setoff, or otherwise be deemed to excuse
performance by the Borrower of its obligations under the Loan Agreement, the
Reimbursement Agreement, or any related document.

     Section 12. Notices. The Remarketing Agent hereby designates as its notice
address the address shown for it in Section 13.04 of the Indenture. Unless
otherwise provided herein, all notices, requests, certificates or other
communications hereunder shall be sufficiently given if the same shall be duly
mailed by first class or registered mail, return receipt requested, postage
prepaid, or sent by any electronic method capable of creating a written
document, addressed to the address or addresses provided in the Indenture. Any
party mentioned above may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates, requests or other
communications shall be sent.

     The Remarketing Agent may rely upon, and is authorized to honor, any
telephonic requests or directions which the Remarketing Agent believes, in its
sole discretion, to emanate from an authorized representative of the Borrower or
the Trustee, regardless of the source of such request or direction. Any
telephonic request or direction to the Remarketing Agent shall promptly be
confirmed in writing; provided, however, that failure to receive any such notice
shall not affect the authority of the Remarketing Agent to rely and act upon
such request or direction.

     Section 13. Amendments. This Agreement may be amended by an instrument in
writing signed by the Borrower and the Remarketing Agent. The Borrower shall
promptly give a written notice to the Trustee after an amendment is made to this
Agreement.

     Section 14. Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Minnesota.

     Section 15. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Remarketing
Agreement to be duly executed as of the day and year first above written.

              NORTHLAND SECURITIES, INC.
 
       

  By      /s/ CHRIS FLANNERY

--------------------------------------------------------------------------------

 
       

    Its       Senior Vice President

--------------------------------------------------------------------------------

[Signature page to Remarketing Agreement dated as of August 1, 2004, between
Lifecore Biomedical, Inc. and Northland Securities, Inc.]

6



--------------------------------------------------------------------------------



 



              LIFECORE BIOMEDICAL, INC.
 
       

  By       /s/ DENNIS J. ALLINGHAM

--------------------------------------------------------------------------------


      Its President and Chief Executive Officer

[Signature page to Remarketing Agreement dated as of August 1, 2004, between
Lifecore Biomedical, Inc. and Northland Securities, Inc.]

7